           Case 1:20-cv-00080-JMC Document 29 Filed 05/27/20 Page 1 of 4



Patrick J. Murphy, WSB No. 5-1779
Zara S. Mason, WSB No. 7-6267
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
159 North Wolcott, Suite 400
P.O. Box 10700
Casper, WY 82602-3902
Telephone: (307) 265-0700
Facsimile: (307) 266-2306
E-Mail: pmurphy@wpdn.net

Christopher K. Ralston (Admitted Pro Hac Vice)
Lindsay Calhoun (Admitted Pro Hac Vice)
PHELPS DUNBAR LLP
Canal Place
365 Canal Street, Suite 2000
New Orleans, LA 70130
Telephone: 504-584-9358
Facsimile: 504-568-9130
Email: chris.ralston@phelps.com
       lindsay.calhoun@phelps.com

Attorneys for The Trial Lawyers College



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING
                                     CASPER DIVISION

   THE TRIAL LAWYERS COLLEGE,                    )
   a nonprofit corporation                       )
                                                 )   CIVIL ACTION NO. 1:20-cv-0080
   Plaintiff,                                    )
                                                 )    ___________________________
   v.                                            )
                                                 )         JUDGE CARSON
   GERRY SPENCES TRIAL                           )
   LAWYERS COLLEGE AT                            )   MAGISTRATE JUDGE CARMAN
   THUNDERHEAD RANCH, a                          )
   nonprofit corporation, and GERALD             )
   L. SPENCE, JOHN ZELBST, REX                   )
   PARRIS, JOSEPH H. LOW, KENT                   )
   SPENCE, and JOHN DOE,                         )
   individuals.

   Defendants.


                PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


                                                 1
PD.28810465.1
          Case 1:20-cv-00080-JMC Document 29 Filed 05/27/20 Page 2 of 4




        PLAINTIFF The Trial Lawyers College, (“Plaintiff” or the “TLC”), respectfully requests

that the Court enter a preliminary injunction against DEFENDANTS Gerry Spences Trial Lawyers

College at Thunderhead Ranch, Gerald L. Spence, John Zelbst, Rex Parris, Joseph H. Low, Kent

Spence, and John Doe (collectively, “Defendants”). For the reasons set forth in Plaintiff’s

Memorandum in Support, TLC respectfully requests that the Court grant its Motion for

Preliminary Injunction on Counts 1 and 2 of the Verified Complaint, and restrain and enjoin

Defendants from directly or indirectly: (i) infringing on either of the TLC Marks, including but

not limited to, using TLC’s Marks in their communications and publications and/or operating

under the directly-infringing name “Gerry Spences Trial Lawyers College at the Thunderhead

Ranch” or close iterations thereof; and (ii) engaging in any false designations of origin, passing

off, false and misleading statements, false advertising, and/or unfair competition related to the

TLC Marks and TLC’s services, including but not limited to taking any actions which suggest that

“Gerry Spences Trial Lawyers College at the Thunderhead Ranch” is affiliated with TLC and/or

that the Defendants represent TLC in any capacity, and/or from taking any actions that mislead or

confuse the public regarding the same.




                                                2
PD.28810465.1
          Case 1:20-cv-00080-JMC Document 29 Filed 05/27/20 Page 3 of 4




  Dated: May 27, 2020




                                      Respectfully submitted,

                                      THE TRIAL LAWYERS COLLEGE

                                      /s/ Christopher K. Ralston
                                     Christopher K. Ralston, (La. Bar #26706)
                                     (Admitted pro hac vice)
                                     Lindsay Calhoun, (La. Bar #35070)
                                     (Admitted pro hac vice)
                                     Phelps Dunbar LLP
                                     Canal Place | 365 Canal Street, Suite 2000
                                     New Orleans, Louisiana 70130-6534
                                     Telephone: 504-566-1311
                                     Telecopier: 504-568-9130
                                     Email: ralstonc@phelps.com
                                            lindsay.calhoun@phelps.com

                                     and

                                     By: /s/ Patrick J. Murphy
                                     Patrick J. Murphy, WSB No. 5-1779
                                     Zara S. Mason, WSB No. 7-6267
                                     WILLIAMS, PORTER, DAY & NEVILLE,
                                     P.C.
                                     159 North Wolcott, Suite 400
                                     P.O. Box 10700
                                     Casper, WY 82602-3902
                                     Telephone: (307) 265-0700
                                     Facsimile: (307) 266-2306
                                     E-mail: pmurphy@wpdn.net
                                              zmason@wpdn.net


                                      ATTORNEYS FOR PLAINTIFF THE TRIAL
                                      LAWYERS COLLEGE




PD.28810465.1
          Case 1:20-cv-00080-JMC Document 29 Filed 05/27/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that true and correct copy of the foregoing document has been served
  electronically by transmission to an electronic filing service provider for service through the
  Court’s CM/ECF system to all parties this 27th day of May, 2020.

                                      /s/ Christopher K. Ralston_____________
                                      Christopher K. Ralston




PD.28810465.1
